DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 1/18/2021 for application number 17/151,459. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Claims 1 – 20 are presented for examination.

Drawings
Examiner contends that the drawings filed 1/18/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 8-9, 11-12, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depew et al. (hereinafter as Depew) PGPUB 2019/0236279, and further in view of Nalawadi et al. (hereinafter as Nalawadi) PGPUB 2004/0078497.
As per claim 1, Depew teaches an apparatus [FIG. 2 computing device 200] comprising: 
at least one processing device comprising a processor [FIG. 2 processing element 130 and 0038] coupled to a memory [FIG. 2 memory 132 or 0038: machine-readable storage medium]; 
the at least one processing device being configured to perform steps of: 
receiving a request to boot a given computing device to a primary environment [0011 and 0050: (power on; when main power is applied, boot process begins to load an OS, which is necessary for operation of the computer)];
responsive to receiving the request to boot the given computing device to the primary environment, obtaining first inventory information for components of the given computing device [0035: (during the boot process, firmware takes a startup inventory)]; 
analyzing the first inventory information for the components of the given computing device and second inventory information for the components of the given computing device to determine whether there any changes in the components of the given computing device prior to booting the given computing device to the primary environment [0036: (compare the startup inventory to the stored inventory (second inventory 112) to determine if they match)], the second inventory information being previously stored in a support environment of the given computing device [0033: (stored inventory 112 is stored in a location that is only modifiable by the firmware engine (support environment) and 0026: (stored inventory 112 is an inventory previously created at initiation in the manufacturing process or in a secure transit mode)]; 
generating one or more notifications based at least in part on determining that there are one or more changes in the components of the given computing device [0036: (if the startup inventory and stored inventory 112 do not match a notification can be provided)]; and 
providing the one or more notifications at a user interface of the given computing device [0036: (the notification can be visual e.g. an output to a display (user interface))].

	Depew does not teach obtaining first inventory information utilizing a preinstallation environment of the given computing device. Although Depew teaches obtaining inventory during the booting phase and performing the comparison before loading the OS, Depew does not describe a preinstallation environment of the given computing device.
	Nalawadi teaches detection of hardware configuration changes in the system during boot [0028-0031]. Nalawadi is thus slimier to Depew because they both teach detecting hardware changes by comparing detected configuration to previously saved configuration. Nalawadi further teaches obtaining first inventory information utilizing a preinstallation environment of the given computing device [0025 and 0027-0030: (routines in pre-OS (preinstallation environment) perform comparison of a prior configuration list of devices to the new/currently identified configuration list of devices)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nalawadi’s teachings of comparing a prior configuration list of devices to the current configuration list of devices during a pre-OS phase in Depew. Nalawadi teaches the details of when to perform the inventory comparison in Depew. One of ordinary skill in the art would have been motivated to perform the inventory/configuration comparison during the pre-OS phase in Depew because a pre-OS typically boots quickly and can perform various configuration tasks prior to booting the main OS. This makes the pre-OS a convenient time to perform such comparison and also allows for booting to be performed in a timely manner (as opposed to waiting for comparison results prior to loading the pre-OS and main OS).

As per claim 5, Depew and Nalawadi teach the apparatus of claim 1 wherein the first inventory information and the second inventory information comprises hardware device details for the components of the given computing device [Depew 0032 and 0035: (startup inventory and stored inventory include information about hardware)] and universally unique identifiers for the components of the given computing device [Depew 0030, 0034-0035 and 0048: unique identifiers].
As per claim 6, Depew and Nalawadi teach the apparatus of claim 1 wherein the second inventory information is stored in the support environment by a support software client executing in the primary environment of the given computing device prior to the primary environment of the given computing device going offline [Depew 0010, 0015, and 0033: (during manufacturing time, system is put into a Secure Transit mode in which a digital inventory of computer system is created and stored in a location that is only modifiable by firmware engine); 0016: (system then goes offline and any subsequent boots will compare the detected inventory with the stored golden digital inventory)].
As per claim 8, Depew and Nalawadi teach the apparatus of claim 1, wherein generating the one or more notifications based at least in part on determining that there are one or more changes in the components of the given computing device comprises obtaining, from a support platform, support information for the given computing device [0015, 0027, and 0036: (password (support information) is requested when there is a change in inventory)].
As per claim 9, Depew and Nalawadi teach the apparatus of claim 8 wherein the one or more notifications comprise an indication of the one or more changes in the components of the given computing device [0052-0053: (notification can be sent indicating that the inventory has been changed)] and at least a portion of the support information for the given computing device [0052: (security action, for example, can be a notification and requiring a password before device can be booted to an OS)].
As per claim 11, Depew and Nalawadi teach the apparatus of claim 8 wherein the support information for the given computing device comprises information relating to at least one of: one or more repair actions performed by the support platform on the given computing device; and one or more troubleshooting actions performed by the support platform on the given computing device [Depew 0052: (security action can be performed in response to the comparison; if inventories do not match, custom action can be taken such as outputting notification and requiring a password)].
As per claim 12, Depew and Nalawadi teach the apparatus of claim 8 wherein the support information is obtained from the support platform utilizing a basic input-output system connection interface of the given computing device [0015, 0021, and 0039: BIOS].

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claims 8 and 9 as addressed above and is thus rejected under the same rationale.

Claim 18 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claims 8 and 9 as addressed above and is thus rejected under the same rationale.


Claim(s) 2-4, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depew et al. (hereinafter as Depew) PGPUB 2019/0236279 in view of Nalawadi et al. (hereinafter as Nalawadi) PGPUB 2004/0078497, and further in view of Chester et al. (hereinafter as Chester 968) USPAT 8,712,968.
As per claim 2, Depew and Nalawadi teach the apparatus of claim 1 wherein the primary environment comprises a base operating system of the given computing device [Depew 0011 and 0050: (power on; when main power is applied, boot process begins to load an OS, which is necessary for operation of the computer; the fully loaded OS is the primary environment and the base operating system)].
Depew and Nalawadi do not explicitly teach wherein the support environment comprises a support recovery operating system of the given computing device. Depew teaches an environment for securely storing a stored inventory in a secure memory that cannot be modified outside firmware engine [0033], and Nalawadi teaches a pre-OS environment and storing configuration list in the pre-OS [abstract and 0009]. However, these environments are different than a support recovery operating system.
Chester 968 teaches use of pre-OS environments. Chester 968 is therefore similar to Depew and Nalawadi. Chester 968 further teaches wherein the support environment comprises a support recovery operating system of the given computing device [col. 1 lines 6-12: (pre-OS environments such as WINPE, are conventionally used to restore images to a disk)]. Chester 968 thus teaches that pre-OS is an environment for a support recovery operating system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chester 968’s conventional teachings of the pre-OS environment being a support recovery operating system used for restoring images in Depew and Nalawadi. One of ordinary skill in the art would have been motivated to use the pre-OS environment in Depew and Nalawadi as a support recovery operating system for restoring images because pre-OS are conventionally used for such a purpose [Chester 968 col. 1 lines 6-10].

As per claim 3, Depew, Nalawadi, and Chester teach the apparatus of claim 2 wherein the receiving, obtaining, analyzing, generating and providing steps are performed in the support recovery operating system of the given computing device [Nalawadi 0025 and 0027-0031: (routines of obtaining device list, comparing device list, and alerting user are performed in the pre-OS routine) and Chester col. lines 6-12: (pre-OS is a support recovery operating system)].
As per claim 4, Depew, Nalawadi, and Chester teach the apparatus of claim 3, wherein the support recovery operating system is configured to run independent of the base operating system of the given computing device [Nalawadi 0030: (pre-OS is performed before OS and is independent of the OS; pre-OS may pass control to the OS, thus proving pre-OS is independent of the OS)].

Claim 16 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depew et al. (hereinafter as Depew) PGPUB 2019/0236279 in view of Nalawadi et al. (hereinafter as Nalawadi) PGPUB 2004/0078497, and further in view of Harsany et al. (hereinafter as Harsany) PGPUB 2019/0156039.
As per claim 7, Depew and Nalawadi teach the apparatus of claim 1.
Depew and Nalawadi do not explicitly teach wherein analyzing the first inventory information for the components of the given computing device and the second inventory information for the components of the given computing device to determine whether there any changes in the components of the given computing device is performed responsive to failure to boot the given computing device to the primary environment. Depew and Nalawadi do not indicate that comparing the inventory is done responsive to failure to boot the OS.
Harsany teaches evaluating inventory in a computing device and comparing inventory data from last boot [0045]. Harsany is thus similar to Depew and Nalawadi. Harsany further teaches wherein analyzing the first inventory information for the components of the given computing device and the second inventory information for the components of the given computing device to determine whether there any changes in the components of the given computing device is performed responsive to failure to boot the given computing device to the primary environment [0018 and 0039: (security diagnostic executed based on failure to launch a primary OS) and 0058-0059: (as part of the security action, inventory is taken)]. Harsany thus teaches evaluating inventory when the device failed to boot to the primary OS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Harsany’s teachings of evaluating inventory when the system fails to boot into the primary OS in Depew and Nalawadi. One of ordinary skill in the art would have been motivated to do so in Depew and Nalawadi because it is a method of troubleshooting for malware when there are problems booting an OS, thereby improving the reliability and security of the computer system in Depew and Nalawadi.


Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depew et al. (hereinafter as Depew) PGPUB 2019/0236279 in view of Nalawadi et al. (hereinafter as Nalawadi) PGPUB 2004/0078497, and further in view of Downum et al. (hereinafter as Downum) PGPUB 2021/0240491.
As per claim 10, Depew and Nalawadi teach the apparatus of claim 8.
Depew and Nalawadi do not teach wherein the support information for the given computing device comprises details of whether a support agreement is in place between the given computing device and the support platform.
Downum teaches scanning for devices and generating an inventory list. Downum is therefore similar to Depew and Nalawadi. Downum further teaches details of whether a support agreement is in place between the given computing device and the support platform [0045 and 0050: (configuration data may include warranty information; delta report may be used to offer the right warranty)]. Downum teaches looking up warranty information with the inventory list.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Downum’s teachings of providing warranty information with the changes in inventory report in Depew and Nalawadi. One of ordinary skill in the art would have been motivated to provide such warranty information in Depew and Nalawadi so that the customer is informed of what actions are available and whether the computing system is still repairable under warranty.

As per claim 13, Depew and Nalawadi teach the apparatus of claim 12.
Depew and Nalawadi do not teach wherein the basic input-output system connection interface of the given computing device is configured to communicate with a backend interface of the support platform utilizing a HyperText Transfer Protocol Secure (HTTPS) connection.
	Downum teaches scanning for devices and generating an inventory list. Downum is therefore similar to Depew and Nalawadi. Downum further teaches wherein the basic input-output system connection interface of the given computing device is configured to communicate with a backend interface of the support platform utilizing a HyperText Transfer Protocol Secure (HTTPS) connection [0052: (BIOS may use an HTTP boot option)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Downum’s teachings of BIOS communicating using an HTTPS connection in Depew and Nalawadi. One of ordinary skill would have been motivated to use an HTTPS connection in Depew and Nalawadi because it allows for communication with servers to perform network boot as an alternative to other network booting such as PXE, thereby improving the flexibility of network boot options.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depew et al. (hereinafter as Depew) PGPUB 2019/0236279 in view of Nalawadi et al. (hereinafter as Nalawadi) PGPUB 2004/0078497, and further in view of Govindaraju PGPUB 2011/0264594.
As per claim 14, Depew and Nalawadi teach the apparatus of claim 8, wherein generating the one or more notifications is performed responsive to determining whether there are one or more changes to the components of the given computing device not authorized [Depew 0009 and 0039: (goal is to prevent unauthorized changes  to inventory)].
Depew and Nalawadi do not teach wherein the support information comprises a report of one or more changes to the components of the given computing device performed by a repair center, and wherein generating the one or more notifications is performed responsive to determining whether there are one or more changes to the components of the given computing device not included in the report of the one or more changes to the components of the given computing device performed by the repair center. Depew and Nalawadi do not mention repair shops and evaluating repair history in repair shops.
Govindaraju teaches a system for managing product information that involves evaluating inventory status. Govindaraju is thus similar to Depew and Nalawadi. Govindaraju further teaches report of one or more changes to the components of the given computing device performed by a repair center [0141]. Govindaraju teaches tracking the repairs of a device and whether it was performed at an authorized or unauthorized service center.
The combination of Depew and Nalawadi with Govindaraju yields identifying whether a difference in inventory was authorized by evaluating the repair history and whether the repair was performed at an authorized service center or not. Unauthorized changes would warn and prompt the user for password as described in Depew.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Govindaraju’s teachings of repair history and authorized and unauthorized repair facility in Depew and Nalawadi. One of ordinary skill in the art would have been motivated to do so in Depew and Nalawadi to determine if the change in inventory was authorized if it was performed at an authorized service facility, thereby improving user convenience by not prompting the user for additional information if the repair occurred at an authorized repair location.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chester et al. (hereinafter as Chester) USPAT 8,171,272. 
As per claim 1, Chester teaches an apparatus comprising: 
at least one processing device [col. 6 lines 21-26: processor] comprising a processor coupled to a memory [col. 6 lines 21-26: memory]; 
the at least one processing device being configured to perform steps of: 
receiving a request to boot a given computing device to a primary environment [col. 1 lines 11-15: (booting an OS involves booting to a pre-OS first before the main OS; computers must receive a request to power on and boot to a primary environment for the computer to be functional)]; 
responsive to receiving the request to boot the given computing device to the primary environment, obtaining first inventory information for components of the given computing device utilizing a preinstallation environment of the given computing device [col. 3 line 46 col. 4 line 9: (pre-OS management component identifies hardware devices that are present on the client using the client)]; 
analyzing the first inventory information for the components of the given computing device and second inventory information [col. 4 lines 27-44: (driver listing file)] for the components of the given computing device to determine whether there any changes in the components of the given computing device prior to booting the given computing device to the primary environment [col. 4 lines 45-65: (the list of detected hardware devices is compared to the list of drivers (second inventory information), and it detects if there are any incompatibility or missing drivers (e.g. differences in detected hardware configuration and the stored driver configuration)], the second inventory information being previously stored in a support environment of the given computing device [col. 4 lines 33-34: (driver listing is stored on client (a support environment) in a file (that was previously generated)]; 
generating one or more notifications based at least in part on determining that there are one or more changes in the components of the given computing device [col. 5 lines 21: (if there are any missing drivers identified, a report is generated)]; and 
providing the one or more notifications at a user interface of the given computing device [abstract and col. 3 lines 35-39: (user is informed of the details of missing drivers via the report)].

Claim 15 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Raju et al. (USPAT 10,572,366) teaches taking an inventory of a computing system during boot.
Marinelli et al. (PGPUB 2012/0042195) teaches obtaining inventory data during the pre-OS stage.
Becker et al. (PGPUB 2005/0071442) teaches the BIOS obtaining a hardware/inventory report of components and sending report to a server to analyze for changes and notification of administrator [FIG. 7].
Lee-Baron et al. (USPAT 10,191,729) teaches taking vital product data of components and updating such information when components are replaced so that components may receive warranty coverage.
Young (PGPUB 2022/0207145) teaches comparing hardware components to an inventory from a certificate to validate the hardware components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186